                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 1 of 43




 1    Jonathan K. Levine (SBN 220289)
      Elizabeth C. Pritzker (SBN 146267)
 2    Bethany Caracuzzo (SBN 190687)
 3    Caroline C. Corbitt (SBN 305492)
      PRITZKER LEVINE LLP
 4    180 Grand Avenue, Suite 1390
      Oakland, CA 94612
 5
      Telephone: (415) 692-0772
 6    Facsimile: (415) 366-6110
      jkl@pritzkerlevine.com
 7    ecp@pritzkerlevine.com
      bc@pritzkerlevine.com
 8
      ccc@pritzkerlevine.com
 9
      [Additional counsel on signature page]
10
      Attorneys for Plaintiff
11
12
13                                  UNITED STATES DISTRICT COURT
                                  DISTRICT OF NORTHERN CALIFORNIA
14                                        SAN JOSE DIVISION
15
     NICHOLE HUBBARD, as parent and guardian of         Case No.
16   C.H., a minor; individually and on behalf of all
     others similarly situated,                         CLASS ACTION
17
                            Plaintiff,                  COMPLAINT
18
19          v.                                          DEMAND FOR JURY TRIAL

20   GOOGLE LLC; YOUTUBE LLC; CARTOON
     NETWORK, INC.; CARTOON NETWORK
21
     STUDIOS, INC.; CHUCHU TV STUDIOS,
22   COOKIESWIRLC; DREAMWORKS
     ANIMATION LLC; DREAMWORKS
23   ANIMATION TELEVISION, LLC; HASBRO,
24   INC.; HASBRO STUDIOS LLC; MATTEL, INC.;
     POCKETWATCH, INC.; REMKA, INC.; RTR
25   PRODUCTION LLC; AND RFR
     ENTERTAINMENT, INC.
26
27                          Defendants.

28



                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 2 of 43




 1          Plaintiff Nichole Hubbard, in her capacity as parent and guardian of her minor child, C.H. and by
 2   and through the undersigned attorneys, hereby alleges the following against Defendants on behalf of
 3   herself and all other similarly situated. Plaintiff’s complaint is based on personal knowledge, information
 4   and belief, the investigation of counsel, and public sources.
 5                                        NATURE OF THE ACTION
 6                  This action arises out of Defendants’ unlawful invasion of the right to privacy and
 7   reasonable expectation of privacy of millions of children under the age of thirteen from July 1, 2013
 8   through September 4, 2019 (the “Class Period”). Plaintiff brings claims, on behalf of her child and for all
 9   other similarly-situated children under the age of thirteen injured by Defendants’ conduct, pursuant to
10   California’s and other states’ common law right to be free from intrusion upon seclusion; pursuant to the
11   California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.; and, for her child and other
12   California residents; pursuant to the right to privacy enumerated in the California Constitution, CAL.
13   CONST. ART. 1, § 1; and for relief from Defendants’ unjust enrichment at the expense of minor children.
14                  Defendants Google LLC and YouTube LLC (the “Google Defendants”) operate the video-
15   sharing platform YouTube (“YouTube Platform”). The YouTube Platform contains videos created by
16   individuals and entities that have registered with YouTube and uploaded their videos and created a
17   “channel.” The YouTube Platform is accessible as a website (www.youtube.com), mobile application, or
18   as an application on a set top streaming device.
19                  Individuals do not have to register or sign in to view videos uploaded to the YouTube
20   Platform. Anyone, regardless of age, who visits the YouTube website can browse through and view
21   videos that have been uploaded. And anyone using a device on which the YouTube app has been installed
22   can watch videos on the YouTube Platform without verifying his or her age.
23                  The YouTube Platform is a top online destination for children. Recent studies have found
24   that YouTube is “the #1 website regularly visited by kids.” As a result, popular child product brands,
25   such as toy companies Mattel and Hasbro, among others, maintain YouTube channels and create content
26   to attract child viewers.
27                  The Google Defendants generate revenue from the YouTube Platform from YouTube
28   channels that have opted to be “monetized” by allowing the Google Defendants to place paid advertising

                                                     1
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 3 of 43




 1   on their channels in return for a share of the resulting advertising revenue. During the Class Period,
 2   Defendants The Cartoon Network, Inc., Cartoon Network Studios, Inc., CookswirlC, Chu Chu TV
 3   Studios, DreamWorks Animation LLC, DreamWorks Animation TV, LLC, Hasbro, Inc., Hasbro Studios
 4   LLC, Mattel, Inc., Pocketwatch, Inc., Remka, Inc., RTR Production LLC, and RFR Entertainment, Inc.
 5   (collectively, the “Channel Owner Defendants”) owned and/or operated monetized YouTube Platform
 6   channels. As discussed more fully below, the Google Defendants and each of the Channel Owner
 7   Defendants caused the personal information of children viewing their channels to be collected for the
 8   purpose of creating individual profiles for those minors to enable Defendants to subject the minors to
 9   targeted advertised based on their profiles.
10                  According to Google’s Privacy Policy, Google collects personal data and information
11   from individuals who visit one of Google’s websites or any website that uses Google’s services. Included
12   in the information that Google collected during the Class Period are “persistent identifiers” such as
13   internet protocol addresses and device serial numbers. Collection of persistent identifiers allows Google
14   to develop profiles of individuals over time by tracking their activities across multiple websites. Recent
15   studies have found that Google is capable of tracking activity across 80% of the internet.
16                  The Children’s Online Privacy Protection Act (“COPPA”), 15 U.S.C. § 501, et seq.,
17   protects children under thirteen years old from having their personal information (“Personal
18   Information”) collected unless their parent has first given verifiable consent. Since 2013, persistent
19   identifiers have been included within the definition of “Personal Information” that operators of website
20   and online services are barred by COPPA from collecting from children under thirteen without parental
21   consent.
22                  California and other states provide their citizens with substantial protections against
23   unwarranted invasions of privacy. In particular, California and 33 other states recognize the common
24   law right to be free from intrusion upon seclusion, as formulated by § 652B of the Restatement (Second)
25   of Torts, which prohibits intentional intrusion upon the solitude or seclusion of another or his or her
26   private affairs or concerns. In addition, the California Constitution provides California citizens and
27   residents an enumerated right to privacy.
28

                                                     2
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 4 of 43




 1                  Plaintiff’s minor child, C.H., watched many of the monetized YouTube channels during
 2   the Class Period, including those owned by the Channel Owner Defendants. While C.H. viewed videos
 3   on the YouTube Platform, Defendants unlawfully collected C.H.’s Personal Information, including
 4   persistent identifiers, and delivered targeted advertisements to C.H. intended to influence C.H.’s
 5   behavior.
 6                  Defendants surreptitiously collected the Personal Information of C.H. and other minors
 7   under the age of thirteen without verifiable parental consent during the Class Period. Defendants’ actions
 8   violated the privacy rights and reasonable expectations of privacy of C.H. and other similarly-situated
 9   young children under thirteen, and constituted unfair and deceptive trade practices.
10                  On September 4, 2019, the Federal Trade Commission and New York State Office of the
11   Attorney General filed a Complaint for Permanent Injunction, Civil Penalties, and Other Equitable Relief
12   (the “FTC Complaint”) against the Google Defendants, complaining of the Google Defendants’ wrongful
13   collection and misuse of minors’ Personal Information. The Google Defendants entered into a Judgment
14   on September 4, 2019 agreeing to pay $170 million as a civil penalty for their misconduct, but did not
15   agree to immediately cease the misconduct and have publicly stated that they will continue their tracking
16   practices for up to four more months, enabling them to collect and misuse Personal Information about
17   millions of minors for continuing improper financial gain.
18                  Accordingly, Plaintiff brings this action, and the claims for relief asserted below, on behalf
19   of C.H. and the Classes and Subclass (as defined below) of similarly-situated minors under the age of
20   thirteen whose privacy rights have, like C.H.’s, been violated by Defendants, for injunctive and/or
21   equitable relief to stop Defendants’ unlawful practices and sequester their unlawfully obtained
22   information, and for compensatory and punitive damages.
23                                       JURISDICTION AND VENUE
24                  This Court has general personal jurisdiction over Defendants Cartoon Networks Studios,
25   Inc., CookswirlC, DreamWorks Animation LLC, DreamWorks Animation Television, LLC, Google
26   LLC, YouTube LLC, Hasbro Studios LLC, Mattel, Inc., and Pocketwatch, Inc. because their principal
27   places of business are in California. Additionally, all Defendants are subject to specific personal
28

                                                     3
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                   Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 5 of 43




 1   jurisdiction in this State because a substantial part of the events and conduct giving rise to Plaintiff’s
 2   claims occurred in this State.
 3                   This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C
 4   §1332(d), because the amount in controversy for the Class exceeds $5,000,000 exclusive of interest and
 5   costs, there are more than 100 putative class members defined below, and minimal diversity exists
 6   because the majority of putative class members are citizens of a state different than Defendants.
 7                   This Court also has jurisdiction pursuant to 28 U.S.C §1332(d) because the amount in
 8   controversy exceeds $75,000 and is between citizens of different states.
 9                   Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a substantial
10   portion of the conduct described in this Complaint was carried out in this District. Furthermore,
11   Defendants Google LLC and YouTube LLC are headquartered in this District and subject to personal
12   jurisdiction in this District.
13                                      INTRADISTRICT ASSIGNMENT
14                   Assignment to the San Jose Division is proper under Northern District of California Civil
15   Local Rule 3-2(c) because a substantial part of the events or omissions which give rise to the claims
16   asserted herein occurred in Santa Clara County and Defendant Google LLC’s principal place of business
17   is located in Santa Clara County, California. Under Civil Local Rule 3-2(e), all civil actions which arise
18   in the County of Santa Clara shall be assigned to the San Jose Division.
19                                                    PARTIES
20           A. Plaintiff
21                   Plaintiff Nichole Hubbard (“Plaintiff”) is a natural person and is a resident and citizen of
22   the State of California. Plaintiff is the parent and legal guardian of C.H.
23                   C.H. is a natural person and is a resident and citizen of the State of California. C.H. is five
24   years old.
25           B. Defendants
26                  i. Google Defendants
27
28

                                                      4
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 6 of 43




 1                  Defendant Google LLC (“Google”) is a business incorporated under the laws of the State
 2   of Delaware with its principal place of business in Mountain View, California. Google is a wholly-owned
 3   subsidiary of Alphabet, Inc. and is the parent company of Defendant YouTube LLC.
 4                  Defendant YouTube LLC (“YouTube”) is a wholly-owned subsidiary of Google LLC
 5   incorporated under the laws of the State of Delaware with its principal place of business in San Bruno,
 6   California. At all times mentioned herein, acting alone or in concert with Defendant Google LLC,
 7   YouTube LLC has advertised, marketed, and distributed its YouTube video sharing platform to
 8   consumers throughout the United States.
 9                ii. Channel Owner Defendants
10                      a. Cartoon Network
11                  Defendant The Cartoon Network, Inc. (“Cartoon Network”) is a Delaware corporation
12   with its principal place of business in Atlanta, Georgia.
13                  Defendant Cartoon Network Studios, Inc. (“Cartoon Network Studios”) is a Georgia
14   corporation with its principal place of business in Burbank, California.
15                  Collectively, the Cartoon Network and Cartoon Network Studios are referred to as the
16   “Cartoon Network Defendants.”
17                      b. ChuChu TV
18                  Defendant ChuChu TV Studios (“ChuChuTV”) is an Indian company with its principal
19   place of business located in Chennai, India. ChuChuTV availed itself of the benefits of conducting
20   business in the United States during the Class Period by targeting United States residents with
21   ChuChuTV’s content.
22                      c. CookieSwirlC
23                  Defendant CookieSwirlC is an entity located in Citrus Heights, California.
24                      d. DreamWorks
25                  DreamWorks Animation LLC (“DreamWorks”) is a Delaware corporation with its
26   principal place of business in Glendale, California.
27                  DreamWorks Animation Television, LLC (“DreamWorks TV”) is a Delaware corporation
28   with its principal place of business in Glendale, California.

                                                     5
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 7 of 43




 1                  Collectively, DreamWorks and DreamWorks TV are referred to as the “DreamWorks
 2   Defendants.”
 3                      e. Hasbro
 4                  Defendant Hasbro, Inc. (“Hasbro”) is a Rhode Island corporation with its principal place
 5   of business in Pawtucket, Rhode Island.
 6                  Defendant Hasbro Studios LLC (“Hasbro Studios”) is a Rhode Island corporation with its
 7   principal place of business in Burbank, California.
 8                  Collectively, Defendants Hasbro and Hasbro Studios are referred to as the “Hasbro
 9   Defendants.”
10                      f. Mattel
11                  Defendant Mattel, Inc. (“Mattel”) is a Delaware corporation with its principal place of
12   business in El Segundo, California.
13                      g. Ryan ToysReview
14                  Defendant Remka, Inc. (“Remka”) is a Texas corporation with its principal place of
15   business in Houston, Texas.
16                  Defendant RTR Production, LLC (“RTR Production”) is a Texas corporation with its
17   principal place of business in Houston, Texas.
18                  Defendant RFR Entertainment, Inc. (“RFR Entertainment”) is a Texas corporation with
19   its principal place of business in Houston, Texas.
20                  Defendant Pocketwatch, Inc. (“Pocketwatch”) is a Delaware corporation with its principal
21   place of business in Culver City, California.
22                  Collectively, Remka, RTR Production, RFR Entertainment, and Pocketwatch are referred
23   to as the “Ryan ToysReview Defendants.”
24                                         FACTUAL BACKGROUND
25   I.     Google and YouTube
26          A.      Google
27                  Google is a multinational internet technology and advertising company that owns the
28   world’s two most-visited internet webpages: www.google.com and www.youtube.com. Google is best

                                                      6
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 8 of 43




 1   known for operating a search engine that catalogues websites and organizes information on the internet
 2   to allow Google users to search the internet’s content. Google uses information that it learns from Google
 3   users’ searches and web traffic patterns on websites it owns (including YouTube) and websites that use
 4   Google’s advertising services to deliver targeted advertisements. Advertising is Google’s primary source
 5   of revenue, accounting for approximately $116 billion out of Google’s $136.2 billion in revenue in 2018.
 6          B.      YouTube
 7                  YouTube LLC operates an online video-sharing platform, YouTube. YouTube allows its
 8   visitors and/or users to view user-generated content that has been uploaded by registered YouTube users
 9   to the YouTube Platform.
10                  To upload videos, individuals must register as a YouTube Platform user using a Google
11   account and set up “channel.” To create a Google account an individual is asked to provide, inter alia,
12   his or her name and date of birth. Google prevents users who identify as under thirteen years old from
13   creating a Google account (an “age gate”). YouTube’s terms of service additionally provide that the
14   YouTube Platform is not intended for users under thirteen:
15          12. Ability to Accept Terms of Service
16
            You affirm that you are either more than 18 years of age, or an emancipated minor, or
17          possess legal parental or guardian consent, and are fully able and competent to enter into
            the terms, conditions, obligations, affirmations, representations, and warranties set forth in
18          these Terms of Service, and to abide by and comply with these Terms of Service. In any
            case, you affirm that you are over the age of 13, as the Service is not intended for children
19
            under 13. If you are under 13 years of age, then please do not use the Service. There
20          are lots of other great web sites for you. Talk to your parents about what sites are
            appropriate for you. (emphasis added).
21
                    However, notwithstanding the stated age limitation included in YouTube’s Terms of
22
     Service, YouTube videos are viewable by anyone who accesses the YouTube Platform by visiting
23
     www.youtube.com or using the YouTube mobile or streaming device app. Individuals do not have to be
24
     registered with Google, nor signed into the YouTube Platform, to view YouTube videos. The Google
25
     Defendants do not verify the age of an individual opening an already-installed YouTube mobile app on
26
     a mobile device. The Google Defendants have, at all times throughout the Class Period, been well aware
27
     that minors under the age of thirteen access YouTube’s channels; have actively sought to increase viewers
28
     of the YouTube Platform by children under the age of thirteen (all while falsely pretending that such
                                                    7
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
                     Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 9 of 43




 1   minors are not permitted to access the Platform); and have sought to exploit, for commercial purposes
 2   and gain, the millions of YouTube viewers under the age of thirteen.
 3   II.    Google’s Advertising Practices
 4                    Google offers a number of services, such as YouTube and the email service Gmail, free
 5   of charge. Google earns revenue from these services via advertising.
 6          A.        Google’s Privacy Policy
 7                    The Google Defendants collect personal information from individuals who access the
 8   YouTube Platform. Google’s Privacy Policy applies to the YouTube Platform and outlines the personal
 9   information the Google Defendants collect. Defendants collect, inter alia, the following information
10   about YouTube’s users:
11                   User Activity: searches run, videos watched, views and interactions with content and ads,
12                    voice and audio information, purchase activity, people with whom a user communicates
13                    with, browsing history, and activity on third-party sites and apps that use Google services,
14                    which includes Google’s advertising services);
15                   Location Information: GPS, internet protocol (“IP”) address, device sensor data, and
16                    data from devices located near a user;
17                   Unique Identifiers: cookie ID, advertising ID, device ID, among others.
18                    Google defines the term “unique identifiers” as a string of characters that can be used to
19   uniquely identify a browser, app, or device.”1 Unique identifiers can arise from a variety of applications,
20   websites, sensors, and devices.
21                       a. Cookies
22                    Google stores some unique identifiers in a text file stored on an individual’s browser.
23   These text files are known as “cookies.” The type of information stored in cookies can include websites
24   the user has previously visited, the duration of website visits, videos viewed, advertisements viewed,
25   duration of video views, and advertisements clicked, among other information. One popular use of
26   cookies is to enable an individual to visit a series of affiliated websites, for example Gmail and YouTube,
27
     1
       Google Privacy Policy, Google, https://policies.google.com/privacy?hl=en-US (accessed Oct. 21,
28
     2019).

                                                      8
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 10 of 43




 1   without having to re-enter his or her user name and password on each. Each cookie contains a string of
 2   characters, or a “cookie ID,” that allows the website or service to recognize that specific browser.
 3   Cookies, and the unique identifiers stored in cookies can generally be deleted.
 4                      b. Persistent Identifiers
 5                  Some data and/or information Google collects cannot be easily deleted or reset. Because
 6   these data points remain constant, or “persist,” they are colloquially referred to as “persistent identifiers.”
 7   More traditional examples of persistent identifiers are social security numbers and phone numbers. Since
 8   persistent identifiers are difficult to change or reset they are seen by advertisers as a more reliable method
 9   of identifying and tracking users over time than cookies.
10                  One example of a persistent identifier collected by Google is a user’s IP address. An IP
11   address is a numerical label assigned to each device connected to a computer network, such as the
12   internet. Another example of a persistent identifier collected by Google is a device’s International Mobile
13   Equipment Identity (“IMEI”) number. Every mobile phone and smartphone is assigned a unique IMEI
14   which cannot be changed.
15                  The Google Defendants use persistent identifiers to track individuals’ internet behavior.
16   For example, a website that uses Google’s advertising services to deliver ads to its visitors will send
17   Google its visitors’ IP address and/or IMEI number. When another website that uses Google’s advertising
18   services sends Google the same IP address or IMEI number, Google knows that individual has visited
19   both websites. Recent studies have found that Google is capable of tracking individuals over 80% of the
20   internet.2
21                  Google uses this information to build detailed individual profiles which include identifiers
22   that correlate with individual users. Most individuals have no idea that Google is tracking their activity
23   across 80% of the internet. The data Google gathers is stitched into a single profile of a user which gives
24   Google the most accurate, up-to-date, snapshot of a user’s attributes and behaviors. Google uses this data
25   to deliver targeted advertisements to YouTube video viewers based on preferences inferred from their
26
     2
       Steven Englehardt & Arvin Narayanan, Online Tracking: A 1-million-site Measurement and Analysis,
27   Princeton University WebTAP Project, http://randomwalker.info/publications/OpenWPM_1_million_
     site_tracking_measurement.pdf (accessed Oct. 21, 2019) (emphasis added).
28

                                                      9
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                   Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 11 of 43




 1   profiles. User profiles such as those developed by Google have been called the “holy grail” of advertising3
 2   and allow Google to charge advertisers increased advertising rates.
 3                    Google uses unique and persistent identifiers to track individuals’ activity on any
 4   webpage that is using Google’s advertising services. An individual’s activity on those websites is
 5   shared with Google:
 6             Your activity on other sites and apps
 7
               This activity might come from your use of Google services, like from syncing your account
 8             with Chrome or your visits to sites and apps that partner with Google. Many websites and
               apps partner with Google to improve their content and services. For example, a website
 9             might use our advertising services (like AdSense) or analytics tools (like Google
               Analytics), or it might embed other content (such as videos from YouTube). These services
10
               may share information about your activity with Google and, depending on your account
11             settings and the products in use (for instance, when a partner uses Google Analytics in
               conjunction with our advertising services), this data may be associated with your personal
12             information.
13
                      Google states that it uses these profiles to deliver “more relevant search results and ads”
14
     to YouTube video viewers.4 To illustrate this point, Google offers the following example: “if you watch
15
     videos about baking on YouTube, you may see more ads which relate to baking as you browse the
16
     web.”5
17
                      Google did not, and does not, have a separate privacy policy for children under the age of
18
     thirteen. Google applied the data collection practices described herein to each individual who visited
19
     YouTube, Google, or any website using any of Google’s services during the Class Period, irrespective of
20
     that individual’s age.
21
22
23
24
     3
      Randell Cotta, Sr., Overcoming the Last Hurdle in the Quest for the “Holy Grail” of Marketing, KD
25
     NUGGETS, https://www.kdnuggets.com/2017/02/quest-holy-grail-marketing.html (accessed Oct. 21,
26   2019).
     4
27       Id.
     5
      Ads you’ll find most useful, Google Privacy & Terms, https://policies.google.com/privacy/example/ads-
28
     youll-find-most-useful?hl=en (accessed Oct. 16, 2019) (emphasis added).

                                                     10
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 12 of 43




 1          B.      YouTube Channel Monetization
 2                  YouTube channel owners that pass a viewership threshold set by the Google Defendants
 3   can choose to “monetize” their channel by allowing Google to run advertisements on the channel owner’s
 4   channel. Advertisements can take the form of a video clip played before, during, or after the channel
 5   owner’s video is played, or can be displayed as a banner. The Google Defendants and the owners of
 6   monetized YouTube channels share such advertising revenue. The Google Defendants keep 45% of the
 7   advertising revenue and the channel owner receives 55%.6
 8          C.      Google’s Targeted Advertising Techniques
 9                  Advertising on YouTube can either be behavioral or contextual targeting. Behavioral
10   targeting is the delivery of advertisements to individuals based on that user’s personal information, which
11   is tracked across multiple websites, apps, and devices. The information Google Defendants collect is
12   incorporated into an algorithm which can infer which types of advertisements are likely to have the
13   greatest impact on the user associated with the information (i.e., most likely to be clicked).
14                  Behavioral targeting is the default method of advertising employed by Google on
15   monetized channels because it is the most lucrative for both the Google Defendants and for YouTube
16   channel owners. From the user’s perspective, it is also the most intrusive form of targeting. Owners of
17   monetized channels can opt out of behavioral targeting. If a channel owner opts out, Google will employ
18   contextual targeting.
19                  Contextual targeting is a process by which Google matches advertisements to relevant
20   YouTube channels using keywords provided by the advertiser. Google’s system analyzes the content of
21   a YouTube channel to determine its central theme, which is then matched to an advertiser’s
22   advertisements using a variety of factors including keywords and topic selections. Contextual targeting
23   does not rely on user-specific data to provide ads.
24
25
26
27   6
        See Eric Rosenberg, How YouTube Ad Revenue Works, INVESTOPEDIA (Oct. 7, 2018),
     https://www.investopedia.com/articles/personal-finance/032615/how-youtube-ad-revenue-works.asp
28
     (accessed Oct. 24, 2019).

                                                    11
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 13 of 43




 1                   Behavioral targeting is thought be more effective than contextual targeting. Google thus
 2   pays YouTube channel owners more for allowing Google to run behavioral targeted advertisements than
 3   contextual targeting.
 4
     III.    California’s and Other States’ Common Law Right to be Free from Intrusion Upon
 5           Seclusion and the California Constitution’s Enumerated Right to Privacy

 6                   “Invasion of privacy has been recognized [in California] as a common law tort for over a

 7   century.” Matera v. Google Inc., 15-CV-0402, 2016 WL 5339806, at *10 (N.D. Cal, Sept. 23, 2016)

 8   (citing Restatement (Second) of Torts §§ 652A-I for the proposition “that the right to privacy was first

 9   accepted by an American court in 1905, and ‘a right to privacy is now recognized in the great majority

10   of the American jurisdictions that have considered the question’”). Id. “The common law secures to each

11   individual the right of determining, ordinarily, to what extent his thoughts, sentiments, and emotions shall

12   be communicated to others.” Samuel D. Warren & Louis Brandeis, The Right to Privacy, 4 HARV. L.

13   REV. 193, 198 (1890).

14                   The Second Restatement of Torts recognizes the same privacy rights through its tort of

15   intrusion upon seclusion, explaining that “[o]ne who intentionally intrudes, physically or otherwise, upon

16   the solitude or seclusion of another or his private affairs or concerns, is subject to liability to the other for

17   invasion of his privacy.” Restatement (Second) of Torts § 652B (1977). The Supreme Court has similarly

18   recognized the primacy of privacy rights, explaining that the Constitution operates in the shadow of a

19   “right to privacy older than the Bill of Rights.” Griswold v. Connecticut, 381 U.S. 479, 486 (1965). In

20   addition to California, 33 other states recognize the common law cause of action for intrusion upon

21   seclusion, and California and the other 33 states all adhere to the formulation and elements of that cause

22   of action set forth in § 652B of the Restatement (Seocnd) of Torts based on elements of the cause of

23   action similar to the elements adopted in California.7

24                   California amended its constitution in 1972 to specifically enumerate a right to privacy in

25   its very first section, and courts have recognized that this afford individual’s a private right of action for

26
     7
       The other 33 states are Alabama, Alaska, Arizona, Arkansas, Colorado, Connecticut, Delaware,
27   Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Minnesota,
     Missouri, Nevada, New Hampshire, New Jersey, North Carolina, Ohio, Oklahoma, Oregon,
28
     Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, and West Virginia.

                                                      12
                                            CLASS ACTION COMPLAINT
                                                   CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 14 of 43




 1   invasions of their privacy. See CAL. CONST. ART. I, § 1. The California Supreme Court has recognized
 2   the fundamental injuries at stake in privacy violations, explaining as follows:
 3
              [A] measure of personal isolation and personal control over the conditions of its
 4            abandonment is of the very essence of personal freedom and dignity . . . A [person] . . .
              whose conversations may be overhead at the will of another . . . is less of a [person], has
 5            less human dignity, on that account. He who may intrude upon another at will is the master
              of the other and, in fact, intrusion is a primary weapon of the tyrant.
 6
 7   Shulman v. Grp. W Prods., Inc., 18 Cal. 4th 200, 231 (1998) (quoting Edward J. Bloustein, Privacy as
 8   an Aspect of Human Dignity: An Answer to Dean Prosser, 39 N.Y.U. L. REV. 962, 973-74 (1964)); see
 9   also Gill v. Curtis Pub. Co., 38 Cal. 2d 273, 276 (1952) (“Recognition has been given of a right to privacy,
10   independent of the common rights to property, contract, reputation and physical integrity... In short, it is
11   the right to be let alone.”) (internal quotation marks omitted).
12   IV.      The Children’s Online Privacy Protection Act of 1998
13                   Congress passed COPPA in 1998 in response to concerns that children’s online activities
14   were being tracked by operators of websites and online services. Specifically, COPPA is intended to
15   “maintain the security of personally identifiable information of children collected online” and to “protect
16   children’s privacy by limiting the collection of personal information from children without parental
17   consent.”8 COPPA provides, in pertinent part, that:
18
              It is unlawful for an operator of a website or online service directed to children, or any
19            operator that has actual knowledge that it is collecting personal information from a child,
20            to collect personal information from a child in a manner that violates the regulations
              prescribed [by the Federal Trade Commission].
21
22   15 U.S.C. § 6502(a).

23                   COPPA applies to any operator of a commercial website or online service directed to

24   children under thirteen years of age that collects, uses, and/or discloses personal information from

25   children. The FTC has interpreted COPPA’s definition of “website or online service” to include

26   individual channels on a general audience platform. Thus, according to the FTC, “content creators and

27   channel owners” are both “standalone ‘operators’ under COPPA, subject to strict liability for COPPA

28   8
         144 CONG. REC. S12787.

                                                    13
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 15 of 43




 1   violations.”9 Additionally, the FTC considers third parties with actual knowledge that is it collecting
 2   personal information from users of a child-directed site or service as operators under COPPA.
 3                  In order to determine whether a website or online service is “directed to children” the FTC
 4   will:
             [C]onsider [the website’s or online service’s] subject matter, visual content, use of
 5
             animated characters or child-oriented activities and incentives, music or other audio
 6           content, age of models, presence of child celebrities or celebrities who appeal to children,
             language or other characteristics of the Web site or online service, as well as whether
 7           advertising promoting or appearing on the Web site or online service is directed to children.
 8   16 CFR § 312.2
 9                  Websites or online services that collect personal information from users of other child-
10   directed websites or online services are deemed as “child-directed” if the website or online service “has
11   actual knowledge that it is collecting personal information directly from users of another Web site or
12   online service directed to children.” 16 C.F.R. § 312.2.
13                  COPPA defines a “child” as an individual under the age of thirteen. 15 U.S.C. § 6501(a).
14   In relevant part, the FTC regulations require an operator to disclose information collection practices and
15   “obtain verifiable parental consent for [any] collection, use, or disclosure of personal information from
16   children.” Id. § 6502(b)(1)(A); see 16 C.F.R. § 312.5(a).
17                  COPPA prohibits the collection of the following information (“Personal Information”)
18   from children under thirteen without parental consent:
19                      a. full name;
20                      b. home or physical address;
21                      c. online contact information such as an email address or other identifier;
22                      d. telephone number;
23                      e. social security number;
24
25
26
     9
       Statement of Joseph J. Simons & Christine S. Wilson, Regarding FTC and People of the State of New
27   York v. Google LLC and YouTube, LLC, FEDERAL TRADE COMMISSION, https://www.ftc.gov/system/
     files/documents/public_statements/1542922/simons_wilson_google_youtube_statement.pdf (accessed
28
     Oct. 21, 2019).

                                                    14
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                    Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 16 of 43




 1                       f. persistent identifier that can be used to recognize a user over time and across
 2                           different sites, including a cookie number, an IP address, a processor or device
 3                           serial number, or a unique device identifier;
 4                       g. Photo, video, or audio file containing a child’s image or voice; and
 5                       h. Geolocation information sufficient to identify a street name and city or town.
 6                    COPPA thus prohibits, inter alia, the collection of persistent identifiers for behavioral
 7   advertising absent notice and verifiable parental consent. 16 C.F.R. §§ 312.5(c)(7), 312.2.
 8                    Violations of COPPA and the accompanying FTC regulations “shall be treated as a
 9   violation of a rule defining an unfair or deceptive act or practice prescribed under” 15 U.S.C. § 57a.
10                    When videos are viewed on the YouTube Platform by children under the age of thirteen,
11   Defendants do not disclose that they are tracking, profiles, and targeting children and do not obtain
12   verified parental consent to do so.
13   V.     The California Unfair Competition Law
14                    The California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq., (“UCL”)
15   prohibits unlawful, unfair, or fraudulent business acts or practices, or false, deceptive, or misleading
16   advertising.
17                    In proscribing “any unlawful” business practice, the UCL borrows violations of other laws
18   and treats them as unlawful practices that the UCL makes independently actionable. Courts have held
19   that the UCL’s “coverage is sweeping, embracing anything that can properly be called a business practice
20   and that at the same time is forbidden by law.” Cel–Tech Commc'ns, Inc. v. Los Angeles Cellular Tel.
21   Co., 20 Cal.4th 163, 180, 83 Cal.Rptr.2d 548, 973 P.2d 527 (1999).
22                                      SUBSTANTIVE ALLEGATIONS
23   I.     The Google Defendants Knowingly Targeted Children Under Thirteen on YouTube
24                    On September 4, 2019, Google issued a statement in conjunction with its settlement with
25   the FTC and New York Attorney General’s office for alleged violations of COPPA that included, inter
26   alia, the following:
27
            From its earliest days, YouTube has been a site for people over 13, but with a boom in
28          family content and the rise of shared devices, the likelihood of children watching without
            supervision has increased. We’ve been taking a hard look at areas where we can do more
                                                     15
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 17 of 43



            to address this, informed by feedback from parents, experts, and regulators, including
 1
            COPPA concerns raised by the U.S. Federal Trade Commission and the New York
 2          Attorney General that we are addressing with a settlement announced today.10

 3                  But the facts establish that the Google Defendants have always targeted children as a core

 4   audience. During the Class Period, the Google Defendants solicited and encouraged the creation of

 5   content that was directly aimed at children under thirteen and made that content available on the YouTube

 6   Platform.

 7                  For example, YouTube created a rating system whereby channel owners could signal that

 8   their videos were safe for children under thirteen. The ratings options were Y (generally intended for

 9   ages 0-7); G (intended for any age); PG (generally intended for ages 10+); Teen (generally intended for

10   ages 13+); MA (generally intended for ages 16+); and X (generally intended for ages 18+). At one point,

11   YouTube also used the classification “Made for Kids” for certain videos shown on YouTube. YouTube

12   encouraged content creators to accurately categorize their content so that they could properly target

13   children viewers with advertisements.

14                  YouTube also created the “YouTube Academy” to offer advice on creating “family-

15   friendly” content to YouTube channel owners to enable them be more successful (i.e., get more views

16   and earn more money). As the screenshot below formally contained on YouTube’s website shows (the

17   page has now been removed from YouTube’s website), the YouTube Academy provided specific

18   guidance on creating content intended for young children on the YouTube Platform (not YouTube Kids):

19
20
21
22
23
24
25
26
27
     10
        An update on kits and data protection on YouTube, YouTube Official Blog, Sept. 4, 2019,
28
     https://youtube.googleblog.com/2019/09/an-update-on-kids.html (accessed Oct. 22, 2019).

                                                   16
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
                Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 18 of 43




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                 The Google Defendants also misleadingly used their creation of YouTube Kids as a guise
17   to generate content for children under thirteen on the YouTube Platform. All content posted on YouTube
18   Kids was also available on the general YouTube Platform during the Class Period. To promote the
19   creation of content for children, the Google Defendants provided a 94-page field guide to help content
20   creators produce the “best content for children.”11 But the Google Defendants knew that far fewer
21   children use YouTube Kid’s Platform compared to the YouTube Platform. For example, an August 2019
22   study that ranked 350 children’s brands across 19 consumer categories ranked YouTube #1 and YouTube
23
24
25
26
27   11
       YouTube Kids Field Guide, YouTube, https://static.googleusercontent.com/media/www.youtube.
     com/en//yt/family/media/pdfs/creating-for-youtube-kids-fieldguide.pdf (accessed Oct. 22, 2019).
28

                                                  17
                                        CLASS ACTION COMPLAINT
                                               CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 19 of 43




 1   Kids #50.12 Another recent study found that almost twice as many children used the YouTube Platform
 2   (83%) as used YouTube Kids (45%).13
 3                    Additional studies confirm that the Google Defendants’ efforts throughout the Class
 4   Period to make YouTube the “new ‘Saturday Morning cartoons’” were successful. 14 For example:
 5                   A 2014 study by The Marketing Store and Kid Say (“2014 Global Kids Study”) found
 6                    that YouTube was voted as the unanimous favorite website of kids 2-12 and that 93% of
 7                    tweens (children aged 8-11) used YouTube;15
 8                   A 2015 study by Nielson MRI (“2015 Nielson Study”) found that YouTube was the
 9                    “leader in reaching children age 6-11 against top TV channels. The study found that 63%
10                    of children age 6-11 watch YouTube, tying TV channel Nickelodeon and beating the
11                    Disney Channel (57%) and Cartoon Network (49%);16
12                   A 2016 study by LMX (“2016 LMX Study”) found that YouTube was “the #1 website
13                    regularly visited by kids”; beating out the likes of Disney, Cartoon Network, PBS, and
14                    Amazon;17
15
16
17
18
19   12
        Smarty Pants® Study Finds YouTube Is #1 Brand Among U.S. Kids, PR NEWSWIRE (Aug. 1, 2019),
     https://www.prnewswire.com/news-releases/smarty-pants-study-finds-youtube-is-1-brand-among-us-
20
     kids-300894505.html (accessed Oct. 22, 2019).
21   13
        Alexandra Whyte, The surprising social sites where kids spend their time, KIDSCREEN (Apr. 4, 2019),
22   http://kidscreen.com/2019/04/04/the-surprising-social-sites-where-kids-spend-their-time/ (accessed Oct.
     22, 2019).
23   14
       Complaint for Permanent Injunction, Civil Penalties, and other Equitable Relief – Ex. C, No. 19-cv-
24   2642, ECF No. 3-1, Sept. 6, 2019 (“FTC Exhibit C”).
     15
       Complaint for Permanent Injunction, Civil Penalties, and other Equitable Relief – Ex. B, No. 19-cv-
25
     2642, ECF No. 3-1, Sept. 6, 2019 (“FTC Exhibit B”).
26   16
       Complaint for Permanent Injunction, Civil Penalties, and other Equitable Relief – Ex. A, No. 19-cv-
27   2642, ECF No. 3-1, Sept. 6, 2019 (“FTC Exhibit A”).
     17
          FTC Exhibit C.
28

                                                    18
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 20 of 43




 1                  A July 2016 Google Consumer Survey (“2016 Google Consumer Survey”) of 1683
 2                   parents of children ages 2-14 found that “YouTube is the #1 source where children
 3                   discovery new toys + games;”18
 4                  A 2017 study by Smarty Pants (“2017 Smart Pants Study”) found that 96% of children
 5                   ages 6-12 were aware of YouTube and that 94% either love (71%) or like (24%)
 6                   YouTube.19 The same study found that 90% of the children that know YouTube say they
 7                   use it, 83% of whom use it daily;20 and
 8                  A 2019 by Pew Research (“2019 Pew Study”) study found that videos that “videos that
 9                   were directly aimed at a young audience and also featured a child under the age of 13
10                   were more popular than any other type of content identified in [the] analysis as measured
11                   by view counts.”21
12                   The Google Defendants were aware of and used these studies to market themselves to
13   companies that make toys and others children’s products, including the Hasbro Defendants and Mattel,
14   as a top destination for children under thirteen. For example, Google gave a presentation entitled “Insight
15   on Families Online” to Mattel, owner of the Fisher-Price line of toys, Barbie, Hot-Wheels, among others
16   and cited the 2015 Nielsen Study.22 Mattel’s YouTube presence includes several channels directed
17   towards children under thirteen, including: Barbie, Monster High, and Thomas & Friends.
18                   Google also included a section called “Stat Pack: Additional insight into mobile usage
19   among parents + children” in a presentation to the Hasbro Defendants, maker of GoBots, Lite-Brite, My
20   Little Pony, Play-Doh, Pokémon, Trolls, among other products. In the presentation, Google cited the
21
     18
22        Id.
     19
         Smarty Pants, 2017 Brand Love Study: 2017 Kid & Family Trends, at 7 (2017),
23   https://daks2k3a4ib2z.cloudfront.net/5435eb4d1e426bb420ac990f/5a316f4f4a2f7d000196532b_2017%
24   20Kid%20and%20Family%20Trends%20Report%20EXCERPT.PDF (emphasis added).
     20
          Id.
25
     21
       Patrick Van Kessel, A Week in the Life of Popular YouTube Channels, PEW RESEARCH CENTER, July
26   25, 2019, https://www.pewinternet.org/2019/07/25/a-week-in-the-life-of-popular-youtube-channels/
27   (accessed Oct. 16, 2019) (emphasis in original).
     22
          FTC Exhibit A.
28

                                                    19
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 21 of 43




 1   2014 Global Kids Study.23 In a second presentation to the Hasbro Defendants, Google included a section
 2   entitled “2016 Kids + Family Digital Trends” and cited both the 2016 LMX Study and Google’s own
 3   2016 Google Consumer Survey.24
 4
     II.      Economic Incentives Drove the Channel Owner Defendants to Bait and Exploit Children
 5            Using Nursery Rhymes, Cartoons, and Other Child-Directed Content.

 6                   The Channel Owner Defendants recognized the economic benefits of creating child-

 7   directed YouTube content and elected to monetize their YouTube channels (i.e., allow behavioral

 8   targeted advertising to be shown) during the Class Period. As discussed above, the Google Defendants

 9   shared 55% of the advertising revenue generated by the Channel Owner Defendants’ with them. All

10   Defendants therefore economically benefited when the Channel Owner Defendants content successfully

11   lured children under thirteen on to the YouTube Platform.

12                   The Channel Owner Defendants accomplished this by creating content intentionally

13   designed to attract children under thirteen, including content features nursery rhymes and children’s

14   songs, toys, and already-popular cartoons. The Google Defendants knew this, as confirmed by the

15   Attorney General of New York’s discovery that a “well-known channel owner . . . repeatedly informed

16   Google and YouTube that its videos were directed to children younger than 13-years-old.”25

17                    For example, Defendant ChuChuTV created the monetized ChuChuTV Nursey Rhymes

18   & Kids Songs in 201326 and opted to monetize the ChuChuTV Nursery Rhymes & Kids Songs YouTube

19   channel during the Class Period. Today, ChuChuTV Nursery Rhymes & Kids Songs has over 27 million

20
21   23
          FTC Exhibit B.
22
     24
          FTC Exhibit C.
23
     25
        Letitia James, Google and YouTube to Pay Record Figure For Illegally Tracking And Collecting
24
     Personal Information From Children, New York State Office of the Attorney General, Sept. 4, 2019,
25   https://ag.ny.gov/press-release/2019/ag-james-google-and-youtube-pay-record-figure-illegally-
     tracking-and-collecting (accessed Oct. 21, 2019).
26
     26
           Alexis   C.     Madrigal,  Raised     by   YouTube,      THE ATLANTIC       (Nov.   2018),
27
     http://www.theatlantic.com/magazine/archive/2018/11/raised-by-youtube/570838/ (accessed Oct. 21,
28   2019).

                                                  20
                                        CLASS ACTION COMPLAINT
                                               CASE NO.
                    Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 22 of 43




 1   subscribers and 18 billion views.27 ChuChuTV Nursery Rhymes & Kids Songs’ homepage features
 2   digital animal cartoons and cartoons of children. The “About” section of ChuChuTV Nursery Rhymes &
 3   Kids Songs’ YouTube channel states:
 4
                ChuChuTV is designed to engage children through a series of upbeat nursery rhymes and
 5              educational songs with colorful animations. Our ChuChuTV characters will teach kids their
                favorite nursery rhymes, colors, shapes, numbers etc. and more importantly good human
 6              values which we feel is very important for the next generation champions.28
 7
                       Defendant ChuChuTV’s first YouTube video featured a character named Chu Chu
 8
     modeled after ChuChuTV’s founder’s baby daughter (whose nickname was Chu Chu) “dancing to the
 9
     popular . . . Indian nursery rhyme “Chubby Cheeks (“Curly hair, very fair / Eyes are blue, lovely too /
10
     Teacher’s pet, is that you?”).”29 Within a few weeks of the upload of its first video, ChuChuTV had
11
     amassed 300,000 views and 5,000 followers.30 Despite the fact that ChuChuTV’s video was clearly
12
     directed towards young children—whom the Google Defendants claim are not allowed to and do not use
13
     YouTube—a YouTube representative contacted ChuChuTV shortly after its launch to say “[y]ou guys
14
     are doing some magic with your content.”31
15
                       The Ryans ToysReview Defendants operate the YouTube channel Ryans ToysReview
16
     which features videos of now 8-year-old Ryan Kaji unboxing toys and others children’s products. The
17
     Ryans ToysReview Defendants opted to monetize the Ryans ToysReview channel during the Class
18
     Period. Ryan ToysReview’s first video was posted in 2015. Since then, with the help of Defendant
19
20
21
22
     27
           ChuChu TV Nursery Rhymes & Kids Songs, About                                  Section,   YOUTUBE,
23   https://www.youtube.com/user/TheChuChuTV/about (accessed Oct. 21, 2019).
24   28
          Id.
25
     29
          Id.
26
     30
          Id.
27
     31
28        Id.

                                                      21
                                            CLASS ACTION COMPLAINT
                                                   CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 23 of 43




 1   Pocketwatch, a kids-entertainment company, Ryan ToysReview has become the second most popular
 2   YouTube channel with approximately 22.5 million subscribers and over 33 billion views.32
 3                     Ryan ToysReview’s “About” section describes itself as “Ryan loves Toys. Toys Review
 4   for kids by a kid! Join Ryan to see him play with toys and review toys for kids! Ryan will also love doing
 5   fun and easy science experiments for kids!” Ryan ToysReview generated over $11 million in revenue in
 6   2018 and over $22 million in 2019 to date.33 Because the Google Defendants take 45% of all ad
 7   revenues,34 the Google Defendants earned almost $15 million from Ryan ToysReview alone over the
 8   past two years.
 9                     The Hasbro Defendants created the My Little Pony Official YouTube channel in 2013 and
10   opted to monetize the My Little Pony Official YouTube channel during the Class Period. The Hasbro
11   Defendants’ YouTube offerings include the following channels: Play-Doh, Official Play-Doh How To
12   Videos, Baby Alive Official, NERF Official, and TRANSFORMER OFFICIAL. According to Hasbro,
13   the target demographic for My Little Pony is children ages 5-8. My Little Pony’s About section reads as
14   follows:
15
            Welcome to the official home of My Little Pony & Equestria Girls! Discover the magic of
16          friendship with Twilight Sparkle, Rainbow Dash, Pinkie Pie, Rarity, Fluttershy, Applejack
            and friends. Join the #RainbowSquad and subscribe today!35
17
                       Defendant CookieSwirlC created the CookieSwirlC YouTube channel in 2013 and opted
18
     to monetize the CookieSwirlC YouTube channel during the Class Period. Today, CookieSwirlC is one
19
     of YouTube’s most popular channels with approximately 12.3 million subscribers and over 12 billion
20
21   32
        Ryan ToysReview, About Section, YOUTUBE, https://www.youtube.com/channel/UChGJGh
22   Z9SOOHvBB0Y4DOO_w/about, (accessed Oct. 21, 2019).

23   33
        Amanda Perelli, The world’s top-earning YouTube star is an 8-year-old boy who made $22 million a
     single year reviewing toys, BUSINESS INSIDER, https://www.businessinsider.com/8-year-old-youtube-
24
     star-ryan-toysreview-made-22-million-2019-10 (accessed Oct. 21, 2019).
25
     34
         Eric Rosenberg, How YouTube Ad Revenue Works, INVESTOPEDIA (Oct. 7, 2018),
26   https://www.investopedia.com/articles/personal-finance/032615/how-youtube-ad-revenue-works.asp.
27   35
        My Little Pony, About section, YOUTUBE, https://www.youtube.com/user/mlpequestriagirls/about
28   (accessed Oct. 21, 2019).

                                                     22
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 24 of 43




 1   views.36 CookieSwirlC videos typically feature the unboxing of a popular toy or children’s product
 2   together with a demonstration of its features and capabilities. CookieSwirlC’s “About” section states that
 3   “CookieswirlC’s mission is to inspire creativity and spread positivity around the world through fun
 4   uplifting videos that encourage learning and imagination.”37
 5                  Mattel operated several monetized YouTube channels during the Class Period, including
 6   Barbie, Monster High, Hot Wheels, and Thomas & Friends. Collectively, Mattel’s YouTube channels
 7   have tens of millions of subscribers and billions of views. Each channel shows child-directed content
 8   features popular children’s toys belonging to Mattel’s brands. For example, the Barbie YouTube channel
 9   features animated videos of Barbie and related toys, including the “Junior Rainbow Princesses.” The
10   Barbie YouTube channel also features episodes of “Barbie Dreamtopia,” a show that, according to the
11   FTC and New York Attorney General, Mattel described as “targeting 3-6 year olds.”
12                  The Cartoon Network Defendants operated several monetized YouTube channels directed
13   towards children under thirteen during the Class Period, including Steven Universe, the Powerpuff Girls,
14   and Teen Titans Go. The Cartoon Network Defendants’ YouTube channel has over 6 million subscribers
15   and its content has been viewed over 5.3 billion times. According to the FTC and New York Attorney
16   General, the Google Defendants selected a clip from the Cartoon Network YouTube channel in a
17   “Creating for Kids Playbook,” as an example of family-friendly content and also marketed the Cartoon
18   Network YouTube channel as a “popular YouTube Channel[] kids are watching.”
19                  The DreamWorks Defendants operated the child-directed monetized DreamWorksTV
20   YouTube Channel during the Class Period. The DreamWorks TV YouTube channel’s content included
21   several popular children’s shows, including: Race to the Edge, Trollhunters, and Shrek. The “About”
22   section of the DreamWorks TV YouTube channel describes the channel as “made just for kids!”
23   throughout the Class Period. The DreamWorksTV YouTube channel has 6.3 million subscribers and its
24   content has been viewed over 4.7 billion times.
25
26
     36
27       CookieSwirlC, About section, YOUTUBE, https://www.youtube.com/user/CookieSwirlC/about
     (accessed Oct. 21, 2019).
28   37
          Id.

                                                   23
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 25 of 43




 1                  The design and marketing of channels such as ChuChuTV Nursery Rhymes & Kids
 2   Songs, Ryan ToysReview, My Little Pony Official, and CookieSwirlC, Barbie, Monster High, among
 3   others, as well as the channels’ own categorization of their videos, clearly provided notice to the Google
 4   Defendants that children under thirteen were viewing these channels.
 5                  C.H. watched many of the Channel Owner Defendants’ YouTube channels during the
 6   Class Period, including CookieSwirlC (owned by CookieSwirlC), ChuChu TV Nursey Rhymes & Kids
 7   Songs (owned by ChuChuTV Studios), My Little Pony Official (owned by Hasbro), and Ryan
 8   ToysReview (owned and operated by Remka, Inc, RTR Production LLC, RFR Entertainment, Inc. and
 9   Pocketatch, Inc.), and was therefore subjected to the Google Defendants’ behavioral targeting, which
10   included the collection of C.H.’s Personal Information.
11
     III.   Economic Incentives Drove the Google Defendants to Unlawfully Track, Profile, and Target
12          Children Under Thirteen with Behavioral Targeting

13                  Despite their knowing collection of Personal Information about children under the age of

14   thirteen, the Google Defendants disclaimed any obligation to comply with federal and state laws designed

15   to protect children’s privacy by claiming no children under the age of thirteen watched videos on the

16   YouTube Platform. The Google Defendants did so because they knew they could not both abide by

17   federal and state law and offer behavioral targeting of children under thirteen.

18                  As the Attorney General of New York put it, the Google Defendants knew that stopping

19   their illegal tracking, profiling, and targeting practices would result in a substantial loss of revenue:

20          Google and YouTube knowingly and illegally monitored, tracked, and served targeted ads
            to young children just to keep advertising dollars rolling in . . . These companies put
21
            children at risk and abused their power, which is why we are imposing major reforms to
22          their practices and making them pay one of the largest settlements for a privacy matter in
            U.S. history.38
23
                    Faced with a choice between complying with federal and state privacy laws and their
24
     advertising revenue, the Google Defendants chose the money.
25
26
     38
        Google and YouTube to Pay Record Figure For Illegally Tracking And Collecting Personal
27   Information From Children, NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL, Sept. 4, 2019,
     https://ag.ny.gov/press-release/2019/ag-james-google-and-youtube-pay-record-figure-illegally-
28
     tracking-and-collecting (accessed Oct. 21, 2019).

                                                     24
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 26 of 43




 1                  The Google Defendants collected the Personal Information of children under the age of
 2   thirteen who viewed monetized YouTube channels, including the Channel Owner Defendants’ channels.
 3   This included the collection of persistent identifiers, which the Google Defendants used to track children
 4   under thirteen across the internet, internally develop a profile of the inferred preferences and interests of
 5   those children, and target those children with advertisements designed to influence their behavior.
 6                  Persistent identifiers have been included in the definition of “Personal Information”
 7   subject to COPPA since 2013. Defendants’ collection of the persistent identifiers of children under
 8   thirteen allowed them to develop detailed profiles of children. As discussed above, Google’s vast reach
 9   across the internet means that nearly all of a child’s online activity was subject to being tracked by
10   Google.
11                  The Google Defendants used these profiles to manipulate and exploit children. The
12   Google Defendants make more money through YouTube by capturing more of an individual’s time. The
13   Google Defendants thus manipulated children using their Personal Information into extending their time
14   on the YouTube Platform, which in turn increased the number of advertisements shown to them and
15   increased the revenue earned by the Google Defendants and the Channel Owner Defendants.
16                  The Google Defendants manipulated children under thirteen into extending the time they
17   used the YouTube Platform by tracking them across the internet, collecting their Personal Information,
18   plugging the Personal Information gathered into sophisticated algorithms, and then showing children
19   videos on the YouTube Platform which the Google Defendants’ algorithms calculated would keep them
20   watching.
21                  The following is a graphic representation of how the Google Defendants utilized deep
22   learning and neural networks to suggest videos likely to keep C.H. and other children under thirteen
23   engaged on the YouTube Platform:39
24
25
26
27
     39
      Paul Covington, Jay Adams & Emre Sargin, Deep Neural Networks for YouTube Recommendations,
28
     GOOGLE AI (2016), https://storage.googleapis.com/pub-tools-public-publication-data/pdf/45530.pdf.

                                                    25
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                  Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 27 of 43




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12   Source: Covington, Adams, and Sargin (2016)

13   The Google Defendants’ algorithms allow them to “make recommendations from a very large corpus
14   (millions) of videos while still being certain that the small number of videos appearing on the device are
15   personalized and engaging for the user.”40
16                   The YouTube Platform’s recommendation feature can extend what was intended to be a
17   single video view into a marathon viewing session whereby the YouTube Platform provides video after
18   video for viewer consumption. This “rabbit hole” effect has been well documented. For example, a New
19   York Times report recently found that YouTube’s “recommendation feature boosts fringe videos to the
20   mainstream and can unwittingly help spread conspiracies and misinformation about dangerous diseases,
21   jeopardizing public health.”41
22                   The Google Defendants’ use of algorithms to capture more of a children’s time allowed
23   the Google Defendants to show those children more behavior-based advertising, for which the Google
24   Defendants charge advertisers a substantial premium over contextual based advertising.
25
26   40
          Id.
27   41
       Max Fisher & Amanda Taub, What is YouTube Pushing You to Watch Next?, N.Y. TIMES (Aug. 9,
     2019), https://www.nytimes.com/2019/08/09/the-weekly/youtube-brazil-far-right.html (accessed Oct.
28
     22, 2019).

                                                      26
                                            CLASS ACTION COMPLAINT
                                                   CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 28 of 43




 1                   Plaintiff and the Classes and Subclass have been deprived of, and thereby lost, the
 2   economic value of their Personal Information. As Google’s advertising revenue (of $116 billion in 2018)
 3   tellingly demonstrates, this information has tremendous value. Multiple published analyses and studies
 4   have placed a value in excess of $200 on an individual’s Personal Information, and one individual sold
 5   his data for $2,733 on Kickstarter. Plaintiff, the Classes, and the Subclass can no longer realize the
 6   economic value of their Personal Information because their Personal Information has been collected,
 7   analyzed, and acted upon by Defendants.
 8                   Defendants’ illegal collection of children’s Personal Information has given them a
 9   significant “first mover” advantage that cannot be undone. The Google Defendants operate the first and
10   second-most visited websites in the world and as a result of their unlawful conduct the Google
11   Defendants’ algorithms now incorporate ill-gotten data from billions of children’s YouTube video views.
12   The deep insights gleaned from these viewing sessions will enable the Google Defendants to keep
13   children viewing the YouTube Platform, and will solidify the Google Defendants’ dominance in the
14   market for child-related content.
15
     IV.    Defendants’ Tracking, Profiling, Targeting and Exploitation of Children Without Parental
16          Consent Violated Plaintiff’s and Class Members’ Reasonable Expectations of Privacy and
            is Highly Offensive
17
                     Defendants’ conduct in violating privacy rights and reasonable expectations of privacy of
18
     Plaintiff and Class members is particularly egregious because Defendants violated laws designed to
19
     protect a group—children—that society has long recognized as vulnerable to exploitation and
20
     manipulation.
21
                     Parents’ interest in the care, custody, and control of their children is one of the most
22
     fundamental liberty interests recognized by society. It has long been recognized that parents should
23
     maintain control over who interacts with their children and how.
24
                     Because children are more susceptible to deception and exploitation than adults, society
25
     has recognized the importance of providing added legal protections for children, often in the form of
26
     parental consent requirements like COPPA.
27
28

                                                   27
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
                   Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 29 of 43




 1                   Children develop the ability to use smartphones and tablets by the age of two.42 Almost
 2   every family with a child younger than eight in America has a smartphone (95%) and/or tablet (78%) in
 3   the household.43 Often, children are given their own devices, with one 2015 study finding that by age
 4   four, 75% of children had their own tablet, smartphone, or iPod.44 This proliferation of internet-connected
 5   device usage by children under thirteen renders Defendants’ conduct highly offensive and an egregious
 6   breach of social norms
 7                   For example, a survey conducted by the Center for Digital Democracy (“CDD”) and
 8   Common Sense Media of more than 2,000 adults found overwhelming support for the basic principles of
 9   privacy embedded in the California Constitution, state common law, as well as federal law.45 The parents
10   who were polled responded as follows when asked whether they agreed or disagreed with the following
11   statements:
12          a.       “It is okay for advertisers to track and keep a record of a child’s behavior online if they
13                   give the child free content.”
14                               i. 5 percent strongly agree
15                              ii. 3 percent somewhat agree
16                             iii. 15 percent somewhat disagree
17                             iv. 75 percent strongly disagree
18
19
     42
        Elyse Wanshel, 10 Reason Why You Shouldn’t Give a Child a Smartphone or Tablet, LITTLE THINGS,
     https://www.littlethings.com/reasons-not-to-give-children-technology (accessed Oct. 21, 2019).
20
     43
       Victoria Rideout, The Common Sense Census: Media Use By Kids Age Zero To Eight,
21
     COMMON SENSE MEDIA (2017) at 3, https://www.commonsensemedia.org/research/the-common-sense-
22   census-media-use-by-kids-agezero-to-eight-2017 (accessed Oct. 21, 2019).

23   44
        The Dangers of YouTube for Kids, THE ATLANTIC (Nov. 2018), https://www.theatlantic.com/
     magazine/archive/2018/11/raised-by-youtube/570838/ (accessed Oct. 22, 2019)(“[A] team of
24
     pediatricians at Einstein Medical Center, in Philadelphia, found that YouTube was popular among
25   device-using children under the age of 2. Oh, and 97 percent of the kids in the study had used a mobile
     device. By age 4, 75 percent of the children in the study had their own tablet, smartphone, or iPod. And
26   that was in 2015.).
27   45
       Center for Digital Democracy, Survey on Children and Online Privacy, Summary of Methods
28   and     Findings,      https://www.democraticmedia.org/sites/default/files/COPPA%20Executive%20
     Summary%20and%20Findings.pdf (accessed Oct. 21, 2019).
                                                    28
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
          Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 30 of 43




 1                     v. 3 percent do not know or refused to answer
 2   b.     “As long as advertisers don’t know a child’s name and address, it is okay for them to
 3          collect and use information about the child’s activity online.”
 4                      i. • 3 percent strongly agree
 5                     ii. • 17 percent somewhat agree
 6                    iii. • 10 percent somewhat disagree
 7                    iv. • 69 percent strongly disagree
 8                     v. • 1 percent do not know or refused to answer
 9   c.     “It is okay for advertisers to collect information about a child’s location from that child’s
10          mobile phone.”
11                      i. 6 percent strongly agree
12                     ii. 3 percent somewhat agree
13                    iii. 7 percent somewhat disagree
14                    iv. 84 percent strongly disagree
15                     v. less than 1 percent do not know or refused to answer
16   d.     “Before advertisers put tracking software on a child’s computer, advertisers should
17          receive the parent’s permission.”
18                      i. 89 percent strongly agree
19                     ii. 5 percent somewhat agree
20                    iii. 2 percent somewhat disagree
21                    iv. 4 percent strongly disagree
22                     v. less than 1 percent do not know or refused to answer
23   e.     “There is a federal law that says that online sites and companies need to ask parents’
24          permission before they collect Personal Information from children under age 13. Do you
25          think the law is a good idea or a bad idea?”
26                      i. 93 percent said it was a good idea
27                     ii. 6 percent said it was a bad idea
28                    iii. 1 percent did not know or refused to answer.

                                           29
                                 CLASS ACTION COMPLAINT
                                        CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 31 of 43




 1                   Defendants’ unlawful collection of Personal Information and manipulative YouTube
 2   Platform recommendation feature substantially affects the amount of time children under thirteen spent
 3   on the YouTube Platform. For example, a recent study found that while 60% of kids use the YouTube
 4   Platform search bar to find videos to watch, 43% use its “suggested videos” function and 30% use
 5   “popular suggestions.” This subjects an already-vulnerable population to the very same rabbit hole effect
 6   that even adults fall victim to, but to greater effect.
 7                   Defendants’ surreptitious tracking, profiling, and targeting of children is all the more
 8   troubling in light of the Google Defendants’ inability to prevent obscene content from being uploaded on
 9   the YouTube Platform. For example, one report found that “hundreds of . . . videos of children’s cartoon
10   characters with inappropriate themes” such as graphic violence on the YouTube Platform.46 The effect
11   of this content—which Defendants cannot apparently prevent from being uploaded to the YouTube
12   Platform—on children is profound. One child psychotherapist has stated that “over time the she has seen
13   a rise in cases of children suffering from anxiety triggered by videos they have watched on YouTube”
14   and that the children “exhibit loss of appetite, sleeplessness, crying fits and fear.”47
15                   Defendants exploited children under thirteen for financial gain by manipulating them into
16   remaining engaged on the YouTube Platform to the detriment of their mental health, so that they could
17   earn advertising revenue.
18                   By failing to (1) obtain parental consent, (2) disclose to parents the nature of their data
19   collection practices, and (3) take other steps to preclude the capture of children’s Personal Information,
20   Defendants have breached the privacy rights and reasonable expectations of privacy of C.H. and the other
21   millions of minors who have viewed You Tube’s monetized channels, in contravention of privacy norms
22   that are reflected in consumer surveys, centuries of common law, state and federal statutes, legislative
23   commentaries, industry standards and guidelines, and scholarly literature.
24
25
     46
       Anisa Subedar & Will Yates, The disturbing YouTube videos that are tricking children, BBC TRENDING
26   (Mar. 27, 2017), https://www.bbc.com/news/blogs-trending-39381889 (accessed Oct. 22, 2019).
27   47
       Josephine Bila, YouTube’s dark side could be affecting your child’s mental health, CNBC (Feb. 13,
     2018),        https://www.cnbc.com/2018/02/13/youtube-is-causing-stress-and-sexualization-in-young-
28
     children.html (accessed Oct. 23, 2019).

                                                      30
                                            CLASS ACTION COMPLAINT
                                                   CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 32 of 43




 1                                        PLAINTIFF ALLEGATIONS
 2                    During the Class Period Plaintiff Nichole Hubbard’s child, C.H., watched videos on the
 3   YouTube Platform using via YouTube.com, the YouTube mobile app, and the YouTube Kids App.
 4                    C.H. viewed several monetized YouTube channels owned by Channel Owner Defendants
 5   during the Class Period, including, inter alia, the following channels: ChuChuTV Nursery Rhymes &
 6   Kids Songs, Ryan ToysReview, My Little Pony Office, and CookieSwirlC.
 7                    Defendants collected C.H.’s Personal Information for the purposes of tracking, profiling,
 8   and targeting C.H. with advertisements as she watched Channel Owner Defendants’ YouTube videos.
 9                    Defendants did not obtain verifiable parental consent prior to the collection of C.H.’s
10   Personal Information.
11                    Defendants actively and fraudulently concealed their unlawful acts described herein and
12   further deceptively misled parents and the public about Defendants’ intentional design and employment
13   of the You Tube Platform and the monetized channels thereon to attract and provide video viewing to
14   minors under the age of thirteen and to exploit such minors’ Personal Information for Defendants’
15   enormous financial gain.
16                    Plaintiff could not have reasonably discovered Defendants’ conduct earlier through
17   investigation.
18                    Defendants’ tracking, profiling, and targeting of C.H. without parental consent is highly
19   offensive and constitutes an invasion of C.H.’s privacy.
20                                         TOLLING AND ESTOPPEL
21   I.     Discovery Rule Tolling
22                    Plaintiff, the Classes, and the Subclass had no way of knowing about Defendants’ conduct
23   with respect to the collection and impermissible and unauthorized use of, and profit from, the Personal
24   Information of Plaintiff and the members of the Classes.
25                    Neither Plaintiff nor any other members of the Classes and Subclass, through the exercise
26   of reasonable diligence, could have discovered the conduct alleged herein. Further, Plaintiff and the
27   members of the Classes and Subclass did not discover, and did not know of facts that would have caused
28   a reasonable person to suspect, that Defendants were engaged in the conduct alleged herein.

                                                    31
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                   Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 33 of 43




 1                    For these reasons, all applicable statutes of limitation have been tolled by operation of the
 2   discovery rule with respect to claims asserted by Plaintiff, the Classes, and the Subclass.
 3   II.       Fraudulent Concealment Tolling
 4                    By failing to provide notice of the collection and use of the Personal Information and
 5   obtain verifiable consent, in violation of COPPA and societal norms and conventions, Defendants
 6   concealed their conduct and the existence of the claims asserted herein from Plaintiff and the members
 7   of the Classes and Subclass.
 8                    Upon information and belief, Defendants intended by their acts to conceal the facts and
 9   claims from Plaintiffs and members of the Classes and Subclass. Plaintiff and the members of the Classes
10   and Subclass were unaware of the facts alleged herein without any fault or lack of diligence on their part
11   and could not have reasonably discovered JPM’s conduct. For this reason, any statute of limitations that
12   otherwise may apply to the claims of Plaintiff or members of the Classes should be tolled.
13   III.      Estoppel
14                    Despite their duties and obligations under COPPA, Defendants failed to provide notice of
15   the collection and use of the Personal Information and obtain verifiable consent in breach and violation
16   thereof.
17             Defendants therefore are estopped from relying on any statutes of limitations in defense of this
18   action.
19                                       CLASS ACTION ALLEGATIONS
20                    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil Procedure
21   23(a) and 23(b)(3).
22                    Plaintiff, in her capacity as parent and guardian of C.H., seeks class certification of claims
23   for the common law privacy cause of action of “Intrusion Upon Seclusion,” on behalf of a class defined
24   as follows:
25             The Intrusion Upon Seclusion Class: all children and parents and/or legal guardians of
26             children residing in the States of Alabama, Alaska, Arizona, Arkansas, California,
27             Colorado, Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas,
28             Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire,

                                                      32
                                            CLASS ACTION COMPLAINT
                                                   CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 34 of 43




 1          New Jersey, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota,
 2          Texas, Utah, Vermont, Washington, and West Virginia who are younger than the age of
 3          thirteen, or were younger than the age of thirteen when they used YouTube, and from
 4          whom Defendants collected, used, or disclosed Personal Information without first
 5          obtaining verified parental consent.
 6                   Plaintiff, in her capacity as parent and guardian of C.H., seeks certification of a claim for
 7   violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq., on behalf
 8   of a class defined as follows:
 9          Nationwide UCL Class: all children and parents and/or legal guardians of children
10          residing in the United States who are younger than the age of thirteen, or were younger
11          than the age of thirteen when they used YouTube, and from whom Defendants collected,
12          used, or disclosed Personal Information without first obtaining verified parental consent.
13                  Plaintiff, in her capacity as parent and guardian of C.H., seeks certification of a claim for
14   violations of the State of California Constitution Right to Privacy and the California Unfair Competition
15   Law, Cal. Bus. & Prof. Code § 17200, et seq. as well as Unjust Enrichment on behalf of a California
16   Subclass defined as follows:
17          The California Subclass: all children and parents and/or legal guardians of persons
18          residing in the State of California who are younger than the age of thirteen, or were younger
19          than the age of thirteen when they used YouTube, and from whom Defendants collected,
20          used, or disclosed Personal Information without first obtaining verified parental consent.
21                  Plaintiff reserves the right to modify or refine the Classes or Subclass definitions based
22   upon discovery of new information and in order to accommodate any of the Court’s manageability
23   concerns.
24                  Excluded from the Classes and Subclass are: (a) any Judge or Magistrate Judge presiding
25   over this action and members of their staff, as well as members of their families; (b) Defendants and
26   Defendants’ predecessors, parents, successors, heirs, assigns, subsidiaries, and any entity in which any
27   Defendant or its parents have a controlling interest, as well as Defendants’ current or former employees,
28   agents, officers, and directors; (c) persons who properly execute and file a timely request for exclusion

                                                    33
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 35 of 43




 1   from the Classes or Subclass; (d) persons whose claims in this matter have been finally adjudicated on
 2   the merits or otherwise released; (e) counsel for Plaintiff and Defendants; and (f) the legal representatives,
 3   successors, and assigns of any such excluded persons.
 4                    Ascertainability. The proposed Classes and Subclass are readily ascertainable because
 5   they are defined using objective criteria so as to allow class members to determine if they are part of a
 6   Class or Subclass. Further, the Classes and Subclass can be readily identified through records maintained
 7   by Defendants.
 8                    Numerosity (Rule 23(a)(1)). The Classes and Subclass are so numerous that joinder of
 9   individual members herein is impracticable. The exact number of Classes or Subclass members, as herein
10   identified and described, is not known, but download figures indicate that the YouTube has collected
11   information on millions, if not billions of children.
12                    Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each cause of
13   action and predominate over questions affecting only individual Class and Subclass members, including
14   the following:
15              a. Whether Defendants collected the Personal Information of children under thirteen;
16              b. Whether Defendants had knowledge they were collecting the Personal Information of
17                    children under the age of thirteen;
18              c. Whether Defendants obtained verifiable parental consent to collect the Personal
19                    Information of children under the age of thirteen;
20              d. Whether the collection of Personal Information of children under the age of thirteen is
21                    highly offensive to a reasonable person;
22              e. Whether the collection of Personal Information of children under the age of thirteen
23                    without parental consent is sufficiently serious and unwarranted as to constitute an
24                    egregious breach of social norms;
25              f. Whether Defendants’ conduct violated COPPA;
26              g. Whether Defendants’ conduct constituted and invasion of privacy based on California’s
27                    common law protection against intrusion upon seclusion;
28

                                                     34
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 36 of 43




 1              h. Whether Defendants’ conduct constitutes a violations of the California Constitution right
 2                  to privacy;
 3              i. Whether Defendants’ conduct was unlawful or deceptive;
 4              j. Whether Defendants’ conduct violated the California Unfair Competition Law;
 5              k. Whether Plaintiff and the Classes and Subclass are entitled to monetary damages and the
 6                  measure of those damages;
 7              l. Whether Plaintiff and the California Subclass are entitled to restitution, disgorgement
 8                  and/or other equitable and injunctive relief;
 9              m. Whether Defendants were unjustly enriched by their conduct;
10              n. Whether Defendants’ fraudulently concealed their conduct; and
11              o. Whether Plaintiff and the Classes are entitled to injunctive or other equitable relief.
12                  Typicality (Rule 23(a)(3)). Plaintiff’s claims are typical of the claims of the other
13   members of the proposed Classes and Subclass. Plaintiff and Class members suffered an invasion of
14   privacy as a result of Defendants’ wrongful conduct that is uniform across the Classes and Subclass.
15                  Adequacy (Rule 23(a)(4)). Plaintiff has and will continue to fairly and adequately
16   represent and protect the interests of the Classes and Subclass. Plaintiff has retained counsel competent
17   and experienced in complex litigation and class actions. Plaintiff has no interest that is antagonistic to
18   those of the Classes and Subclass, and Defendants have no defenses unique to Plaintiff. Plaintiff and her
19   counsel are committed to vigorously prosecuting this action on behalf of the members of the Classes and
20   Subclass, and they have the resources to do so. Neither Plaintiff nor Plaintiff’s counsel has any interest
21   adverse to those of the other members of the Classes and Subclass.
22                  Substantial Benefits. This class action is appropriate for certification because class
23   proceedings are superior to other available methods for the fair and efficient adjudication of this
24   controversy and joinder of all members of the Classes and Subclass is impracticable. The prosecution of
25   separate actions by individual members of the Classes and Subclass would impose heavy burdens upon
26   the Courts and defendants, would create a risk of inconsistent or varying adjudications of the questions
27   of law and fact common to members of the Classes and Subclass, and would be dispositive of the interests
28   of the other members not parties to the individual adjudications or would substantially impair or impede

                                                   35
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 37 of 43




 1   their ability to protect their interests. This proposed class action presents fewer management difficulties
 2   than individual litigation, and provides the benefits of single adjudication, economies of scale, and
 3   comprehensive supervision by a single court. Class treatment will create economies of time, effort, and
 4   expense and promote uniform decision-making.
 5                  Plaintiff reserves the right to revise the foregoing class allegations and definitions based
 6   on facts learned and legal developments following additional investigation, discovery, or otherwise.
 7                                           CLAIMS FOR RELIEF
 8                                        FIRST CLAIM FOR RELIEF
 9                                           Intrusion Upon Seclusion
10    (Brought on Behalf of Plaintiff and the Intrusion Upon Seclusion Class Against All Defendants)
11                  Plaintiff incorporates the foregoing allegations as if fully set forth herein.
12                  Plaintiff Nichole Hubbard, in her capacity as parent and legal guardian of C.H., and Class
13   members have reasonable expectations of privacy in their mobile devices and their online behavior,
14   generally. C.H.’s and Class members’ private affairs include their behavior on their mobile devices as
15   well as any other behavior that may be monitored by the surreptitious tracking employed or otherwise
16   enabled by YouTube.
17                  Defendants intentionally intruded on and into C.H.’s and Class members’ solitude,
18   seclusion, or private affairs by intentionally and surreptitiously obtaining, improperly gaining knowledge
19   of, reviewing, and/or retaining C.H.’s and Class members’ activities through the monitoring and tracking
20   activities described herein.
21                  These intrusions are highly offensive to a reasonable person. This is evidenced by, inter
22   alia, countless consumer surveys, studies, and op-eds decrying the online tracking of children, centuries
23   of common law, state and federal statutes and regulations, legislative commentaries, enforcement actions
24   undertaken by the FTC, industry standards and guidelines, and scholarly literature on consumers’
25   reasonable expectations.
26                  Defendants’ intrusion into the sacrosanct relationship between parent and child and
27   subsequent commercial exploitation of children’s special vulnerabilities online also contributes to the
28   highly offensive nature of Defendants’ activities.

                                                    36
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 38 of 43




 1                  Plaintiff’s child C.H. and Class members were harmed by the intrusion into their private
 2   affairs as detailed throughout this Complaint. Defendants’ actions and conduct complained of herein were
 3   a substantial factor in causing the harm suffered by Plaintiff and her child and Class members.
 4                  Plaintiff and Class members therefore seek (1) injunctive relief, in the form of orders
 5   compelling Defendants’ cessation of tracking and targeting practices in violation of state law and
 6   destruction of all personal data obtained in violation of state law; and (2) compensatory and punitive
 7   damages in an amount to be determined at trial. Plaintiff and Class members seek punitive damages
 8   because Defendants’ actions—which were malicious, oppressive, willful—were calculated to injure
 9   Plaintiff and made in conscious disregard of Plaintiff’s rights. Punitive damages are warranted to deter
10   Defendants from engaging in future misconduct.
11                                      SECOND CLAIM FOR RELIEF
12          Violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §17200
13    (Brought on Behalf of Plaintiff, the Nationwide UCL Class, and the California Subclass Against
14                                                All Defendants)
15                  Plaintiff incorporates the foregoing allegations as if fully set forth herein.
16                  Defendants engaged in business acts and practices deemed “unlawful” under the UCL,
17   because, as alleged above, Defendants unlawfully tracked, targeted, and profiled Plaintiff’s child and
18   Class and Subclass members without obtaining parental consent in violation of COPPA and Federal
19   Trade Commission regulations.
20                  Defendants also engaged in business acts or practices deemed “unfair” under the UCL
21   because, as alleged above, Defendants failed to disclose during the Class Period that Defendants were
22   tracking, profiling, and targeting Plaintiff’s and the Class’s and Subclass’s children through the collection
23   of Personal Information. Unfair acts under the UCL have been interpreted using three different tests: (1)
24   whether the public policy which is a predicate to a consumer unfair competition action under the unfair
25   prong of the UCL is tethered to specific constitutional, statutory, or regulatory provisions; (2) whether
26   the gravity of the harm to the consumer caused by the challenged business practice outweighs the utility
27   of the defendant’s conduct; and (3) whether the consumer injury is substantial, not outweighed by any
28

                                                    37
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 39 of 43




 1   countervailing benefits to consumers or competition, and is an injury that consumers themselves could
 2   not reasonably have avoided. Defendants’ conduct is unfair under each of these tests.
 3                  As described above, Defendant’s conduct violates the policies underlying privacy law, as
 4   well as COPPA. The gravity of the harm of Defendants’ secret tracking, profiling, and targeting of minors
 5   under the age of thirteen is significant and there is no corresponding benefit to consumers of such conduct.
 6   Finally, because Plaintiff and Class members were completely unaware of Defendants secret tracking,
 7   profiling, and targeting, they could not have possibly avoided the harm.
 8                  Under the UCL, a business practice that is likely to deceive an ordinary consumer
 9   constitutes a deceptive business practice. Defendants’ conduct was deceptive in numerous respects. The
10   Google Defendants have intentionally and deceptively misled parents and the public about Defendants’
11   intention to use the YouTube Platform and the monetized channels thereon to attract and provide video
12   viewing to minors under the age of thirteen in order to gain access to the Personal Information of such
13   minors and to exploit such minors’ Personal Information for Defendants’ financial gain. The Google
14   Defendants have falsely asserted that such children are not permitted to access the Platform while, at the
15   same time, the Google Defendants and the Channel Owner Defendants have, at all times throughout the
16   Class Period, been well aware that minors under the age of thirteen access YouTube’s channels; have
17   actively sought to increase viewing of the YouTube Platform by children under the age of thirteen; and
18   have sought to exploit, for commercial purposes and gain, the millions of YouTube viewers under the
19   age of thirteen. Defendants’ knowledge of the widespread use of the Platform by children under the age
20   of thirteen (which the Google Defendants have expressly touted in their advertising sales efforts) and
21   failure to disclose that they are tracking, profiling, and targeting such children without parental consent,
22   while at the same time representing that the You Tube Platform does not permit and does not seek to
23   reach children under the age of thirteen, are likely to and, in fact, did deceive Plaintiff and Class members.
24   Defendants’ conduct therefore constitutes deceptive business practices in violation of Cal. Bus. & Prof.
25   Code §17200.
26                  Plaintiff, in her individual capacity and as the parent of C.H., as well as Class and Subclass
27   members, were harmed by Defendants’ violations of Cal. Bus. & Prof. Code §17200. Defendants’ actions
28

                                                     38
                                           CLASS ACTION COMPLAINT
                                                  CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 40 of 43




 1   and conduct complained of herein were a substantial factor in causing the harm suffered by Plaintiff and
 2   her child and Class and Subclass members.
 3                  Plaintiff’s and the Class and Subclass members’ injury was the direct and proximate result
 4   of Defendants’ conduct described herein.
 5                  Plaintiff, individually and on behalf of the Class and Subclass, seeks: (1) an injunction
 6   requiring Defendants to obtain consent prior to collecting Personal Information from children under the
 7   age of thirteen and to delete the Personal Information already collected without parental consent, and to
 8   implement functionality sufficient to prevent unlawful collection and tracking in the future; and (2)
 9   compensatory restitution of Plaintiff’s and the Class and Subclass members’ money and property lost as
10   a result of Defendants’ acts of unfair competition; (3) disgorgement of Defendants’ unjust gains; and (4)
11   reasonable attorney’s fees (pursuant to Cal. Code of Civ. Proc. § 1021.5).
12                                       THIRD CLAIM FOR RELIEF
13                    California Constitutional Right to Privacy, Cal. Const. Art. 1, § 1.
14          (Brought on Behalf of Plaintiff and the California Subclass Against All Defendants)
15                  Plaintiff incorporates the foregoing allegations as if fully set forth herein.
16                  Plaintiff Nichole Hubbard’s minor child, C.H., and the California Subclass members have
17   reasonable expectations of privacy in their mobile devices and their online behavior, generally. Plaintiff’s
18   and the California Subclass members’ private affairs include their behavior on their mobile devices as
19   well as any other behavior that may be monitored by the surreptitious tracking employed or otherwise
20   enabled by Defendants.
21                  Defendants intentionally intruded on and into C.H’s and the California Subclass members’
22   solitude, seclusion, or private affairs by intentionally and surreptitiously obtaining, improperly gaining
23   knowledge of, reviewing, and/or retaining C.H.’s and the California Subclass members’ activities
24   through the monitoring and tracking activities described herein.
25                  These intrusions are highly offensive to a reasonable person. This is evidenced by, inter
26   alia, countless consumer surveys, studies, and op-eds decrying the online tracking of children, centuries
27   of common law, state and federal statutes and regulations, legislative commentaries, enforcement actions
28

                                                    39
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 41 of 43




 1   undertaken by the FTC, industry standards and guidelines, and scholarly literature on consumers’
 2   reasonable expectations.
 3                  Defendants’ intrusion into the sacrosanct relationship between parent and child and
 4   subsequent commercial exploitation of children’s special vulnerabilities online also contributes to the
 5   highly offensive nature of Defendants’ activities.
 6                  Defendants’ conduct as aforesaid violated C.H.’s and the California Subclass members’
 7   right to privacy, as guaranteed by ART. 1, § 1 of the California Constitution.
 8                  C.H. and the California Subclass members were harmed by the intrusion into their private
 9   affairs as detailed throughout this Complaint. Defendants’ actions and conduct complained of herein were
10   a substantial factor in causing the harm suffered by Plaintiff and Class members.
11                  Plaintiff and the California Subclass members therefore seek (1) injunctive relief, in the
12   form of Defendants’ cessation of tracking practices in violation of state law and destruction of all personal
13   data obtained in violation of state law; and (2) compensatory and punitive damages in an amount to be
14   determined at trial. Plaintiff and the California Subclass members seek punitive damages because
15   Defendants’ actions—which were malicious, oppressive, and willful—were calculated to injure C.H. and
16   the California Subclass members and were made in conscious disregard of C.H.’s and the California
17   Subclass members’ rights. Punitive damages are warranted to deter Defendants from engaging in future
18   misconduct.
19                                      FOURTH CLAIM FOR RELIEF
20                                              Unjust Enrichment
21          (Brought on Behalf of Plaintiff and the California Subclass Against All Defendants)
22                  Plaintiff incorporates the foregoing allegations as if fully set forth herein.
23                  By virtue of the unlawful, unfair and deceptive conduct alleged herein, Defendants
24   knowingly realized millions of dollars in revenue from the sale and/use of the Personal Information of
25   C.H. and the California Subclass members for advertising and related commercialization purposes.
26                  This revenue was a benefit conferred upon Defendants by C.H. and the California
27   Subclass members.
28

                                                    40
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                 Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 42 of 43




 1                  It would be inequitable and unjust to permit Defendants to retain the enormous financial
 2   benefits they have obtained at the expense of C.H. and the California Subclass members.
 3                  Defendants will be unjustly enriched if they are permitted to retain the financial benefits
 4   conferred upon them by C.H. and the California Subclass members through Defendants profiting from
 5   the unlawful, unauthorized and impermissible use of C.H.’s and the California Subclass members’
 6   Personal Information.
 7                  Plaintiff and the members of the Classes are therefore entitled to recover the amounts
 8   realized by Defendants at the expense of Plaintiff and the members of the Classes.
 9                  Plaintiff and the members of the Classes are entitled to restitution, disgorgement, and/or
10   the imposition of a constructive trust to the recover the amount of Defendants’ ill-gotten gains, and/or
11   other sums as may be just and equitable.
12                                           PRAYER FOR RELIEF
13          WHEREFORE, Plaintiff individually and in her capacity as parent and guardian of C.H., on
14   behalf of herself and the proposed Classes and Subclass, respectfully requests relief as follows:
15          A.      An order certifying this action and the Classes and Subclass requested herein as a class
16                  action, designating Plaintiff as the representative of the Classes and Subclass, and
17                  appointing Plaintiff’s counsel as Classes and Subclass counsel;
18          B.      An order declaring that Defendants’ actions, as set out above constitute: (i) breaches of
19                  the common law claim of intrusion upon seclusion as to the Intrusion Upon Seclusion
20                  Class; and (ii) a violation of California’s Business & Professions Code as cited herein;
21                  (iii) a violation of the right to privacy under the California Constitution, Article I, Section
22                  1; and (iv) that Defendants’ were unjustly enriched as a result of their actions.
23          C.      A judgment awarding Plaintiff and Class and Subclass members appropriate relief,
24                  including actual, compensatory, and/or statutory damages, and punitive damages (as
25                  permitted by law), in an amount to be determined at trial;
26          D.      A judgment awarding equitable, injunctive, and declaratory relief as may be appropriate,
27                  including orders of disgorgement of Defendants’ unlawful gains, and restitution.
28

                                                    41
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
                Case 5:19-cv-07016 Document 1 Filed 10/25/19 Page 43 of 43




 1         E.      A judgment awarding all costs, including experts’ fees, attorneys’ fees, and the costs of
 2                 prosecuting this action, and other relief as permitted by law; and
 3         F.      Grant such other legal and equitable relief as the Court may deem appropriate.
 4                                       DEMAND FOR JURY TRIAL
 5         Plaintiff demands a trial by jury for all issues so triable.
 6
 7   Dated: October 25, 2019                               Respectfully submitted,
 8                                                         PRITZKER LEVINE LLP
 9                                                         /s/ Jonathan K. Levine
10                                                         Jonathan K. Levine (SBN 220289)
11                                                         Elizabeth C. Pritzker (SBN 146267)
                                                           Bethany Caracuzzo (SBN 190687)
12                                                         Caroline C. Corbitt (SBN 305492)
                                                           180 Grand Avenue, Suite 1390
13                                                         Oakland, CA 94612
                                                           Telephone: (415) 692-0772
14                                                         Facsimile: (415) 366-6110
15                                                         jkl@pritkzkerlevine.com
                                                           ecp@pritzkerlevine.com
16                                                         bc@pritzkerlevine.com
                                                           ccc@pritzkerlevine.com
17
                                                           David S. Golub (pro hac vice forthcoming)
18
                                                           Steven l. Bloch (pro hac vice forthcoming)
19                                                         Ian W. Sloss (pro hac vice forthcoming)
                                                           SILVER GOLUB & TEITELL LLP
20                                                         184 Atlantic Street
                                                           Stamford, CT 06901
21
                                                           Telephone: (203) 325-4491
22                                                         Facsimile: (203) 325-3769
                                                           dgolub@sgtlaw.com
23                                                         sbloch@sgtlaw.com
24                                                         isloss@sgtlaw.com
                                                           Attorneys for Plaintiff
25
26
27
28

                                                   42
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
